 


 HR 3976 ENR: To designate the facility of the United States Postal Service located at 12711 East Jefferson Avenue in Detroit, Michigan, as the “Aretha Franklin Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 3976 
 
AN ACT 
To designate the facility of the United States Postal Service located at 12711 East Jefferson Avenue in Detroit, Michigan, as the Aretha Franklin Post Office Building. 
 
 
1.Aretha Franklin Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 12711 East Jefferson Avenue in Detroit, Michigan, shall be known and designated as the Aretha Franklin Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Aretha Franklin Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
